Sanders, J.
(dissenting) — This appeal raises two civil liberty issues: (1) Is the “absolute freedom” of religion guaranteed by the Washington Constitution article I, section 11, offended by a local ordinance which outlaws new churches absent compliance with an administratively burdensome conditional use permit regime; and/or (2) does an ordinance which vests unbridled discretion in a local administrator to preclude or condition religious exercise offend the First Amendment to the United States Constitution?
Although these issues are raised in the context of religious exercise, their disposition cannot be easily segregated from background principles common to all civil liberties.
We begin with some pertinent factual distinctions.
First, we are here concerned with the burden imposed by the administrative process rather than the outcome of that process. Accordingly, we ask whether the administrative burden is permissible under our constitutional article guaranteeing “absolute freedom” of religion. Wash. Const. art. I, § 11.
Second, we examine the process itself: Not only to measure the weight of the burden imposed on the church and its parishioners, but to assess the method by which the ordinance vests unbridled authority in a secular administrator to either permit, condition, or deny constitutionally protected religious exercise.
I conclude as follows:
1. The administrative imposition on the church to apply for and process a conditional use permit application is significant.
*1732. The burden is on the government, not the church, to justify the imposition.
3. There is no basis in this record to conclude requiring this church to process and obtain a conditional use permit is necessary, much less even related, to protect the public against acts of licentiousness or threats to the public peace or safety.
4. Nor is there showing that these interests cannot be adequately protected by less restrictive means, i.e., laws of general application protecting against dangers of fire and promoting the public peace and safety.
5. Therefore I conclude under the plain meaning of article I, section 11, of the Washington Constitution, as well as the cases which have construed it, this ordinance is blatantly unconstitutional.
6. I also conclude this ordinance deprives these religious practitioners of their liberty without that minimum process due under the Fourteenth Amendment to the United States Constitution because it vests unbridled discretion in secular administrative officials to deny or condition the exercise of rights secured by the First Amendment to the United States Constitution.
I posit the following analysis which yields the above conclusions is supported by the plain language of the constitutional text, its theory, as well ample precedent from this court as well as the United States Supreme Court. I further posit the analysis of the majority is radically inconsistent with all of the above, and sets a precedent not only dangerous to religious liberty but inconsistent with our enjoyment of other civil liberties as well.
I
“ABSOLUTE FREEDOM” OF RELIGION UNDER THE WASHINGTON CONSTITUTION
The “absolute freedom” referenced in article I, section ll’s constitutional guarantee of religious liberty is subject only to narrow and expressly enumerated exceptions for “acts of licentiousness” or “practices inconsistent with the *174peace and safety of the state.” Zoning laws are subject to this constitutional guarantee, just as any other law, notwithstanding the majority’s unsupported view to the contrary. Cf. Majority at 164-66. Under our state constitution, therefore, protection of free religious exercise is the rule, and any burden on that exercise must be the exception. Malyon v. Pierce County, 131 Wn.2d 779, 785-86, 935 P.2d 1272 (1997).
Here we deal with an absolute prohibition unlike any which we have seen before. At the time these facts arose Clark County expressly and simply prohibited establishment of new churches anywhere in the entire county absent special permission from secular authorities which could be gained only, if at all, through an extremely burdensome conditional use permit regime. After the record was closed, Clark County amended its ordinance to allow churches as a permitted use in some zones, but not this one.17
In the days our Fathers ratified our state constitution conditional use permits may not have been imagined; however, the importance of religious liberty was clearly understood, as was the threat posed to that liberty from virtually every level of government. Clearly the ratifiers understood they could neither foresee nor foretell every new twist or nuance of tyranny the 20th century might harbinge. Accordingly it would be most appropriate to begin *175the 21st century by recalling the faith of our Fathers that “A frequent recurrence to fundamental principles is essential to the security of individual right and the perpetuity of free government,” Const, art. I, § 32, and that “The provisions of this Constitution are mandatory, unless by express words they are declared to be otherwise.” Const. art. I, § 29.
Let us then examine the facts before us, and measure them by the timeless principles and mandatory standard our constitution has provided.
To properly apply our constitutional guarantee of religious liberty, “[appropriate constitutional analysis begins with the text and, for most purposes, should end there as well.” Malyon, 131 Wn.2d at 799.18
The first rule of constitutional construction is the rule that “[i]f a constitutional provision is plain and unambiguous on its face, then no construction or interpretation is necessary or permissible.” Anderson v. Chapman, 86 Wn.2d 189, 191, 543 P.2d 229 (1975). The words used in the constitution must be afforded their common and ordinary meaning. State ex rel. O’Connell v. Slavin, 75 Wn.2d 554, 557, 452 P.2d 943 (1969). The “common and ordinary meaning” by which the constitutions must be understood is a meaning they would have had to the vast majority of ordinary voters who ratified the constitution in 1889. Rob*176ert F. Utter, Freedom, and Diversity in a Federal System: Perspectives on State Constitutions and the Washington Declaration of Rights, 7 U. Puget Sound L. Rev. 491, 510 (1984).
“Furthermore, the express mention of one thing in a constitution implies the exclusion of things not mentioned.” Id. at 509-10 (citing Yelle v. Bishop, 55 Wn.2d 286, 295, 347 P.2d 1081 (1959)). Therefore, the express enumeration of exceptions to the general rule of religious freedom implies no others are permitted. There is no zoning law exception to that constitutional guarantee of religious freedom so clearly incorporated in our constitutional text. But see Majority at 164-68.
The Exception Proves the Rule
Applying these textual considerations, our state constitution mandates absolute religious freedom as the rule, infringement only if it fits within the plain meaning of one of three narrowly defined exceptions:
Absolute freedom of conscience in all matters of religious sentiment, belief and worship, shall be guaranteed to every individual, and no one shall be molested or disturbed in person or property on account of religion; but the liberty of conscience hereby secured shall not be so construed as to excuse acts of licentiousness or justify practices inconsistent with the peace and safety of the state.
Const, art. I, § 11 (emphasis added).
There is no hint in the constitutional text that our religious freedom is in the least bit subject to the potential tyranny of even a majority, intolerant to religious practice in general or any sect in particular. But see Majority at 168-69 which would precondition the right of worship to a neighborhood public hearing.
The command of article I, section 11, is as clear as it is obligatory: “[N]o one shall be molested or disturbed in person or property on account of religion,” unless that person or property is involved in acts of “licentiousness,” *177or “practices inconsistent with the peace and safety of the state.” Const. art. I, § 11 (emphasis added); First Covenant Church v. City of Seattle, 120 Wn.2d 203, 224, 840 F.2d 174 (1992) (First Covenant II) (“Our state provision ‘absolutely’ protects freedom of worship and bars conduct that merely ‘disturbs’ another on the basis of religion. Any action that is not licentious or inconsistent with the ‘peace and safety’ of the state is ‘guaranteed’ protection.”).
As these exceptions are decidedly narrow, regulations that infringe religious liberty must surmount article I, section ll’s constitutional privilege by demonstrating the regulation is compellingly necessary to prevent acts of licentiousness, or is compellingly necessary to protect the peace and the safety of the state. If not, the regulation fails and religious freedom prevails.
Mere Assertion of Police Power Is Not Enough
The majority claims Open Door must yield to the police power of Clark County, purporting to prefer zoning as a “more substantive” exercise of the police power than landmark ordinances which we have struck down when in similar conflict with religious guarantees. Majority at 167. I disagree: if religious liberty, or any civil liberty for that matter, is at the mercy of the “police power” it is no civil liberty at all. Moreover, landmark ordinances are also “zoning” ordinances in the sense that they also attempt to regulate the use of land, and if they are not to be justified under the “police power” — then what is their justification?
Notwithstanding the majority’s attempt to distinguish “substantive” exercises of the police power from “nonsubstantive” ones, what would any express guarantee in our Declaration of Rights signify if it, like all else, were held hostage to the “police power,” substantive or not? Cf. Nelson v. McClatchy Newspapers, Inc., 131 Wn.2d 523, 936 P.2d 1123 (1997) (newspaper exempt from police power prohibition against unlawful discrimination in employment under First Amendment freedom of press).
While assertion of the state’s police power may prompt *178the constitutional analysis, contrary to the majority’s ratio decidendi, it certainly does not end it. The constitutional text does not purport to equate the full range of potential police power — which itself has swelled, in at least the minds of some jurists, into a doctrine of plenary and seemingly unlimited authority19 — to the specific regulation of “licentiousness” or “practices inconsistent with the peace and safety of the state.” Const, art. I, § 11. To the contrary, “[o]ur state constitution imposes limitations on the otherwise plenary power of the State to do anything not expressly forbidden by the state constitution or federal law. State v. Gunwall, 106 Wn.2d 54, 66, 67, 720 P.2d 808, 76 A.L.R. 4th 517 (1986). This also supports construing article 1, section 11 more broadly, to protect free exercise.” First Covenant II, 120 Wn.2d at 225. To broaden these narrow exceptions to religious liberty to the outermost limits of plenary state power is to therefore utterly annihilate the *179constitution’s “ ‘paramount right’ ” of religious freedom. Munns v. Martin, 131 Wn.2d 192, 201, 930 P.2d 318 (1997) (quoting First Covenant II, 120 Wn.2d at 223).
The majority’s analysis also ignores the very purpose and function of any civil liberty guarantee. Our constitution erects a wall of protection around our religious liberties over which the state, even in the exercise of functions otherwise constitutionally permissible, may not climb. To hold those narrow circumstances in which the broad20 constitutional protection must yield includes the plenary power of government itself allows the exception to devour the rule, rendering the constitutional right illusory.
Our civil liberties, religious freedom being one of “vital importance,”21 are not handmaids to the state’s police power nor properly overthrown by a transitory majority on this court. Rather they are exalted by their nature and imperatives above the police power. That is the reason we have a Declaration of Rights in our constitution. Recognition and adherence to this fundamental principle “is essential to the security of individual right and the perpetuity of free government.” Const, art. I, § 32 (emphasis added).
Strict Scrutiny
Our court has traditionally guarded with utmost vigilance the needle’s eye through which government may rarely enter to thwart religious liberty. State ex rel. Bolling v. Superior Court, 16 Wn.2d 373, 133 P.2d 803 (1943).22 Such vigilance is focused through the lens of strict scrutiny *180to critically review any state action which burdens the free practice of religion. This we have appropriately emphasized:
Since free exercise of religion is a fundamental right, [we apply] the strict scrutiny test of Sherbert v. Verner, 374 U.S. 398, 83 S. Ct. 1790, 10 L. Ed. 2d 965 (1963). Under this test, the complaining party must first prove the government action has a coercive effect on the practice of religion. Once a coercive effect is established, the burden of proof shifts to the government to show the restrictions serve a compelling state interest and are the least restrictive means for achieving the government objective. If no compelling state interest exists, the restrictions are unconstitutional.
First United, Methodist Church v. Hearing Exam’r, 129 Wn.2d 238, 246, 916 P.2d 374 (1996) (citing First Covenant Church v. City of Seattle, 114 Wn.2d 392, 401-02, 787 P.2d 1352 (1990) (First Covenant I), vacated and remanded, 499 U.S. 901, 111 S. Ct. 1097, 113 L. Ed. 2d 208 (1991), judgment reinstated by First Covenant II, 120 Wn.2d 203).
As set forth most recently in Munns, 131 Wn.2d 192, the relevant inquiry begins by asking whether a sincere religious belief is at stake. Id. at 199-201 (citing Backlund v. Board of Comm’rs, 106 Wn.2d 632, 639, 724 P.2d 981 (1986)). But no one here questions Open Door’s sincerity. Majority at 152.
Next we must ask “whether the challenged enactment or action constitutes a burden on the free exercise of religion.” Munns, 131 Wn.2d at 200. Although our article I, section 11, precedents identify burdens on a case-hy-case basis, we have observed in principle our constitution’s guarantee of “[a]bsolute[] . . . ‘freedom of conscience in all matters of religious sentiment, belief and worship,’ ” such that “ ‘no one shall be molested or disturbed in person or property on account of religion,’ ” article I, section 11, means “If the ‘coercive effect of [an] enactment’ operates against a party *181‘in the practice of his religion,’ it unduly burdens the free exercise of religion.” Munns, 131 Wn.2d at 200 (alteration in original) (quoting First Covenant II, 120 Wn.2d at 226).
Burden of Proof on State, Not Church
If a burden on religious exercise is shown, then the state must justify that burden by demonstrating a compelling interest achieved by the least restrictive means. First Covenant II, 120 Wn.2d at 226-27. But once again, the majority turns this rule on its head by placing the burden on the church to make a “clear showing” that the zoning regulation at issue is “arbitrary, unreasonable, irrational or unlawful. . . .” Majority at 161; see also Majority at 170.23
The majority acknowledges coerced closure of this church is a realistic scenario on remand but blames the parishioners, claiming this would only be “possible only because Open Door first opened its doors before seeking permission to do so.” Majority at 168. However one needs no permission from the government to exercise a constitutional right. Indeed a fundamental tenet of our nation’s First Amendment jurisprudence is the proposition that “a person faced with such an unconstitutional licensing law may ignore it and engage with impunity in the exercise of the right of free expression for which the law purports to require a license.” Shuttlesworth v. City of Birmingham, 394 U.S. 147, 151, 89 S. Ct. 935, 22 L. Ed. 2d 162 (1969).24
Prior restraint on religious exercise has been highly suspect at least since the time the United States Supreme Court told municipalities over half a century ago they could not require religious colporteurs to pay a license tax as a *182condition to the pursuit of their activities, even if the license ordinance were facially nondiscriminatory. See Murdock v. Pennsylvania, 319 U.S. 105, 63 S. Ct. 870, 87 L. Ed. 1292, 146 A.L.R. 81 (1943); Follett v. Town of McCormick, 321 U.S. 573, 64 S. Ct. 717, 88 L. Ed. 938, 152 A.L.R. 317 (1944). That is because under the United States Constitution, “[flreedom of press, freedom of speech and freedom of religion are in a preferred position.” Murdock, 319 U.S. at 115. See also Jimmy Swaggart Ministries v. Board of Equalization, 493 U.S. 378, 389, 110 S. Ct. 688, 107 L. Ed. 2d 796 (1990) (prior restraints on the free exercise of religious beliefs offend the Constitution). We do not tolerate prior restraint in cases involving freedom of speech or of the press. See, e.g., Freedman v. Maryland, 380 U.S. 51, 85 S. Ct. 734, 13 L. Ed. 2d 649 (1965) (striking down prior restraint on adult film broadcasting); JJR Inc. v. City of Seattle, 126 Wn.2d 1, 891 P.2d 720 (1995) (striking down prior restraint on nude dancing in adult nightclubs); Soundgarden v. Eikenberry, 123 Wn.2d 750, 871 P.2d 1050, 30 A.L.R.5th 869 (1994) (striking down “Erotic Music Statute” as prior restraint). The burden is therefore appropriately on the state to justify any burden on the exercise of rights falling under the First Amendment, including religious exercise.
Meaning of “Compelling Interest”
Moreover, “compelling interests” must indeed be compelling. They are found only when “based in the necessities of national or community life such as clear threats to public health, peace, and welfare.” Munns, 131 Wn.2d at 200 (citing First Covenant II, 120 Wn.2d at 226-27). A compelling interest is not demonstrated by merely “some supposed emergent situation,” Bolling, 16 Wn.2d at 385 (emphasis added), but must arise from an actual emergency. Freedom of religion “can be restricted ‘only to prevent grave and immediate danger to interests which the State may lawfully protect.’ ” State ex rel. Holcomb v. Armstrong, 39 Wn.2d 860, 864, 239 P.2d 545 (1952) (quoting *183West Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 639, 63 S. Ct. 1178, 87 L. Ed. 1628, 147 A.L.R. 674 (1943)). This test “requires proof that the state interest is not only compelling, but cannot be sufficiently served in any other way.” City of Sumner v. First Baptist Church, 97 Wn.2d 1, 15, 639 P.2d 1358 (1982). We have used the compelling interest test without deviation in the last two decades to strike down soi-disant police power regulations that encroached on religious exercise. See Sumner, 97 Wn.2d at 13-14 (no compelling interest in citing for contempt for, and enjoining a church from, maintaining a religious school contrary to local zoning); First Covenant II, 120 Wn.2d at 227-28 (city’s interest in landmark preservation not compelling); First United Methodist Church, 129 Wn.2d at 252-53 (city’s interest in landmark designation of a church building not compelling); Munns, 131 Wn.2d at 199-201 (city’s interest on historical landmark grounds to prevent church from demolishing church building not compelling).
Weighing the Burden on Religion
The linchpin of the majority’s decision is that “Open Door has simply not met its threshold requirement of establishing that Clark County’s actions caused anything more than an incidental burden upon the free exercise of religion.” Majority at 166. Furthermore, the majority asserts, the Clark County ordinance is “facially neutral with respect to churches.” Majority at 149.
Even if this were true (which it is not) we have held on several occasions that “[a] facially neutral, even-handedly enforced statute that does not directly burden free exercise may, nonetheless, violate article 1, section 11, if it indirectly burdens the exercise of religion.” First Covenant II, 120 Wn.2d at 226 (emphasis added) (citing Sumner, 97 Wn.2d at 7-8, and Bolling, 16 Wn.2d at 385-86). This rule was explicitly recognized in Sumner, as the majority quotes at page 154, that “ ‘ “[A]ny incidental burden on the free exercise of appellant’s religion may be justified [only] by a ‘compelling state interest in the regulation of a subject *184within the State’s constitutional power . . .’ ” ’ ” Sumner, 97 Wn.2d at 7-8 (alterations in original) (quoting Sherbert v. Verner, 374 U.S. 398, 403, 83 S. Ct. 1790, 10 L. Ed. 2d 965 (1963)).
But the majority trumps these essential protections of religious liberty and their application to this case. If our previous words mean what they say — that any incidental burden on religion triggers strict scrutiny, as the majority quotes from Sumner — and if the majority is right that Open Door has shown (even if, the majority thinks, merely) “an incidental burden upon the free exercise of religion,” Majority at 166, then the majority’s opinion is not only wrong but incoherent. If the majority means to overrule Sumner and First Covenant II let it say so. If not, the majority is barred by our own precedent.
Notwithstanding, what the majority calls “facially neutral” zoning with respect to churches, Majority at 149, is actually a countywide prohibition expressly singling out, by name, all new churches lacking a conditional use permit. The code singled out churches for this special disadvantage, unlike all manner of residential, industrial, and commercial uses — including adult entertainment theaters, liquor stores, and manufacturers which are permitted outright — allowing churches as of right nowhere in the entire county, even when in full compliance with all laws of general application. Clark County Code (CCC) 18.303.030(A) (Rural Estate Districts) (repealed); 18.303A.030(A) (Rural Districts); 18.304.030(A) (Rural Center Residential Districts); 18.305.030(A) (Urban Reserve Districts); 18.306.030(A) (Urban Holding Districts); 18.307.030(A) (Single-Family Residential Districts); 18.308.030(A) (Single-Family Residential Districts); 18.311.021(E)(1) (Residential Districts); 18.312.020(G)(1) (Office Residential); 18.313.020(S)(7) (repealed)25 In consequence, to establish a church use anywhere in Clark County — however unobstreperous and benign — religious *185practitioners must first submit to an expensive and extremely detailed permitting process of doubtful outcome administered wholly at the discretion of secular authorities.
The burden we here review centers on the administrative process required of a church to exist in Clark County. As such it is an “administrative burden” much heavier than the likes of that which we struck down in First Covenant I and II, First United Methodist, and Munns. The substance and form of the coerced conditional use permit application process is codified in CCC 18.404. This code chapter was amended after the facts of this case arose, although the amended version is procedurally and substantively similar to that which preceded it. As the county contends the church is not vested to the earlier version of the code, and because the majority remands with instructions that the church be banned in lieu of compliance with the current conditional use permit ordinance, further references are properly to the current version of the ordinance.
First, the ordinance makes clear it is not of general application but is designed to give “special consideration” to each individually requested use. CCC 18.404.010. Therefore we must distinguish all ordinances of general application from our analysis.26
Second, the ordinance grants unlimited authority to the *186hearings examiner (formerly, the planning commission) to “approve, approve with conditions, disapprove, or revoke” the permit pursuant to the chapter. CCC 18.404.020. This places the future of the church — building and practice — in the discretionary hands of a secular member of the executive branch. Church officials must plead to secular authority for their very right to exist — an overreach by the State that we have previously held — in a more benign manifestation — to be oppressive. First Covenant II, 120 Wn.2d at 219 (“The ordinances burden free exercise ‘administratively’ because they require that First Covenant seek the approval of a government body before it alters the exterior of its house of worship, whether or not the alteration is for a religious reason.”). If seeking a secular imprimatur before merely altering a church building is an impermissible administrative burden, then a fortiori submission to this almost unlimited secular discretion simply to establish a church must be an even greater outrage against religious liberty.
Third, the applicant must prepare and submit nine bound volumes of plans, application forms, zoning, vicinity, topological, and soils maps, aerial photographs, environmental information including water courses, soil stability studies, wildlife habitat information, historic and cultural information, and detail all nearby land use and transportation facilities, for county bureaucratic review at a preapplication conference.27 Thus commences the hearings gauntlet. CCC 18.404.025.28
*189Fourth, eight bound volumes of an even more detailed actual application for the conditional use permit must then be prepared and submitted at applicant expense. CCC 18.404.030. We disapproved such submittal requirements in Munns and First United Methodist where we refused to countenance an ordinance providing,
“[T]he Church must submit plans to the [landmarks preservation] board, a secular body, and negotiate possible alterations. That requirement creates unjustified governmental interference in religious matters of the Church and thereby creates an infringement on the Church’s constitutional right of free exercise.”
Munns, 131 Wn.2d at 207 (second alteration in original) *190(quoting First United Methodist Church, 129 Wn.2d at 247). See also First Covenant II, 120 Wn.2d at 222 (“The governmental oversight of church action that the City-reserves to itself . . . impermissibly burdens free exercise.”). But here the governmental interference, and hence the burden, cuts deeper.
Fifth, the ordinance empowers a county hearings examiner to “impose, in addition to regulations and standards expressly specified in this title, other conditions found necessary to protect the best interests of the surrounding property or neighborhood, or the county as a whole.” CCC 18.404.060.29 Nowhere does the ordinance limit the meaning of “best interest” to that which is compellingly necessary to protect the peace and safety of the state. This feature must also be independently reviewed by First Amendment criteria in Part II, infra.
If it were an impermissible administrative burden in *191First Covenant II to require the church to “seek the approval of a government body before it alters the exterior of its house of worship, whether or not the alteration is for a religious reason,” First Covenant II, 120 Wn.2d at 219, the raw power of the hearings examiner in Clark County over even trivial minutiae of Open Door’s property is of even greater burden. Such is but an extension of the unbridled discretion we rightly condemned in First Covenant II, this case (Open Door) being more aggravated. Here the discretion of the governmental body in Clark County to impose conditions over both religious and nonreligious uses of the Open Door property goes unrestrained by the rule of law and in contempt for fundamental civil liberties.
We struck down the ordinance at issue in Munns, just as we did in First Covenant I, because “[t]he practical effect of the provisions is to require a religious organization to seek secular approval of matters potentially affecting the Church’s practice of its religion.” Munns, 131 Wn.2d at 206 (quoting First Covenant I, 114 Wn.2d at 406). But the weight of this administrative burden is demonstrably much greater.
Open Door has already been forced to submit to a public hearing to defend itself and its religious exercises from complaints by the county that it was operating as a church without a conditional use permit.30 To seek a permit Open Door must now go public once again to plead the favor of a hearings examiner. In Munns, we adjudged the public hearing requirement, per se, an unacceptable administrative burden:
The ordinance provides for a public hearing. Must the Bishop attend such a hearing? To what purpose if the Bishop declines to alter the Church’s future plans? But more significantly here, the additional delay is specifically for the purpose of permitting opponents of the proposed demolition to attempt to broker various alternatives to the church’s planned religious purpose for the structure. ... If the Bishop is unwilling to *192entertain alternatives, or if none meets his requirements, and he is unwilling to delay his plans, he must then seek approval of the secular authorities to lift the stay and allow him to proceed with his plans to carry out his religious mission. The challenged ordinance creates precisely the kind of administrative burdens First United Methodist forbids.
Munns, 131 Wn.2d at 208. The negotiations between secular and ecclesiastical authority envisioned by the public hearing — which actually occurred during the public hearing in this case, Clerk’s Papers (CP) at 322-28 — we held “not permissible” in Munns, 131 Wn.2d at 210, and an “unjustified governmental interference” in First Covenant II, 120 Wn.2d at 222.
These are not merely “potential” administrative burdens. Cfi Majority at 159. Rather, the church is actually coerced to build and then surmount this mountain of paperwork, pleading to secular authorities in this preapplication conference, running this public hearing gauntlet, simply in order to exist. Were this merely “potential harm” to Open Door’s free exercise, as we held in Munns, even a potential administrative burden is an impermissible burden. Munns, 131 Wn.2d at 208 (“The city ordinance in this case burdens the Bishop administratively by causing potential delay in the Bishop’s plans to demolish the school building and construct a pastoral center.” (emphasis added)). Likewise, in First United Methodist Church, we held mere landmark designation of the church was a burden because of the “severe restrictions” on the church’s use of its building. 129 Wn.2d at 244. The majority attempts to distinguish the “potential” burdens in Munns and First United Methodist. However, its suggestion that the Clark County ordinance does not place “severe restrictions” on Open Door’s use of its land is oblivious to the nature and extent of the process to which a church in Clark County must succumb to merely win the right to exist from the government — precisely the opposite of the inalienable right our Constitution guarantees to the religious to protect them against government interference.
*193Moreover the burden is also financial, as Open Door’s application must be accompanied by a fee in excess of $5,500.31 Because the county assures us in oral argument that it will have expended more than twice that amount to investigate and evaluate the nine bound volumes submitted at the applicant’s expense, the further question arises: At what cost will the applicant he required to produce the required volumes of submittals in the first instance?
Why churches, unlike most other residential, commercial, or industrial uses, are singled out for prohibition absent a conditional use permit is not clear from the record nor does the county even attempt to justify it. This absence of justification in itself should be dispositive. It is obvious churches are in fact singled out, not only as a category of use otherwise prohibited but for a conditional use permit, but also singled out on an individualized basis in terms of every aspect of their design, use, and function reviewed under the virtually standardless conditional use permit ordinance. Indeed one can scarcely imagine a more comprehensive and open-ended regulation of church affairs by secular authorities than what we have here. The conditional use permit application process is undeniably burdensome, yet the necessity of the burden is neither defended by the county nor the majority.
I therefore emphatically disagree with the majority: Open Door has indeed demonstrated a dramatic, all-encompassing *194burden on its free exercise by this ordinance. And this ordinance is not, as the majority says, “facially neutral” to religion — it is openly and expressly hostile to religion. But we should not be neutral to our Constitution’s guarantee of religious liberty, nor deaf to the anguish of the faithful who call us to our constitutional duty to defend their rights.
What Compelling Interest?
What compelling state interest does Clark County muster to support this scheme which prohibits churches absent a conditional use permit? The majority admits no interest is offended by “interim operation” absent a permit. Majority at 160. Yet the majority fails to explain what compelling interest might be offended by indefinite operation without a permit, if there is no compelling interest offended by interim operation absent a permit.
As recalled above, a “compelling interest” is “based in the necessities of national or community life such as clear threats to public health, peace, and welfare,” Munns, 131 Wn.2d at 200 (emphasis added), and “ ‘grave and immediate danger to interests which the State may lawfully protect,’ ” Holcomb, 39 Wn.2d at 864 (emphasis added) (quoting West Va. State Bd. of Educ., 319 U.S. 639). What “clear threat,” or “grave and immediate danger” to public peace or safety is rebuffed by forcing one to apply for a conditional use permit, per se?
Beyond vague incantations of its police power, neither Clark County nor the majority has elucidated any interest, let alone a compelling one, to premise Open Door’s very existence on submitting an application for, processing, and then obtaining a conditional use permit. Perhaps the county would argue its asserted interest in control over the landscaping, midnight services, parking lot gravel, driveway size, steeple height, etc., of the Open Door church arises from the necessities of national or community life to avoid a clear threat to the peace or safety of the state — a derisory argument, but, I think, the best the county and the majority could hypothetically muster. But even then the argu-
*195ment must fail as none of those prohibitions or limitations are at issue here — but rather the requirement of preparing a detailed application for, and then actually obtaining a conditional use permit, per se. Clark County’s “uncompromising and rigid,” Sumner, 97 Wn.2d at 9, refusal to exempt Open Door from the conditional use permit requirement it imposes on each and every church across the county demonstrates an inflexible design to burden, but speaks nothing of acts of licentiousness or compelling threats to peace and safety which are the only constitutionally permissible predicates to justify imposition of such a burden. It is the burden of bureaucracy for its own sake.
Although landmark or historical preservation ordinances may further cultural and aesthetic interests, they certainly “do[ ] not prevent licentious behavior, or ensure peace or safety.” First Covenant II, 120 Wn.2d at 236; Munns, 131 Wn.2d at 201. Likewise requiring a church in Clark County to apply for and obtain a conditional use permit in and of itself does nothing to further even cultural or aesthetic interests, let alone actually protect peace and safety, nor does it prevent licentious behavior.
Least Restrictive Means
As Clark County has not articulated a specific compelling interest within the constitutionally enumerated exceptions of “licentiousness,” “peace,” and “safety” to justify its conditional use scheme, the “least restrictive means” prong of the strict scrutiny is not even implicated. But even assuming arguendo Clark County has a particular compelling interest to protect the peace and safety of its citizens vel non from churches, and also assuming this permitting process, as such, does so protect, clearly less restrictive means than this conditional use permit can be imagined to provide that protection. In fact, Open Door concedes it should, and would, and will, comply with all health and safety ordinances of general application. CP at 313. Why aren’t those neutral, generally applicable ordinances sufficient for a church — when they are apparently sufficient for nearly *196every other human social, commercial, or industrial endeavor?
As a double protection to the public and private interests, arguably without running afoul of article I, section 11, the county might entertain a suit in public nuisance — and a neighboring landowner in private nuisance — if the secular components of Open Door’s use of its premises infringes in specific, identifiable, and compelling ways upon the peace or safety of the state. But here Clark County attempts to zone Open Door out of existence by use of the conditional use permit process, and does inflexibly and aggressively refuse to grant Open Door an exemption to the burdensome and expensive process of seeking the permit on account of its constitutionally privileged religious status.
Whatever the breadth and scope of the police power interest to justify zoning in principle, religious liberty is a constitutional inheritance from the Founders which may not be diminished or compromised except to protect against breaches of the peace and safety in the most compelling circumstances. Only in this way may we protect this “fundamental principle [ ] . . . essential to the security of individual right and the perpetuity of free government.” Const, art. I, § 32. “[I]t is proper to take alarm at the first experiment on our liberties,”32 but Clark County has erected a laboratory, and embarked upon an antireligious inquisition.
II
UNBRIDLED ADMINISTRATIVE DISCRETION OFFENDS FIRST AMENDMENT
An ordinance such as this which vests unbridled discretion in an administrative governmental official violates the First Amendment on its face:
“It is settled by a long line of recent decisions of this Court *197that an ordinance which, like this one, makes the peaceful enjoyment of freedoms which the Constitution guarantees contingent upon the uncontrolled will of an official — as by requiring a permit or license which may be granted or withheld in the discretion of such official — is an unconstitutional censorship or prior restraint upon the enjoyment of those freedoms.”
Shuttlesworth, 394 U.S. at 151 (quoting Staub v. City of Baxley, 355 U.S. 313, 322, 78 S. Ct. 277, 2 L. Ed. 2d 302 (1958)). According to the majority this is an “inapposite First Amendment freedom of expression case . . . .” Majority at 166. Apparently it is the view of the majority that what would be an unconstitutional exercise of administrative discretion with regard to parade permits is a permissible exercise of administrative discretion when it comes to interfering with religious exercise. Other than harmonizing its rhetoric with its result, I can see neither logic nor rational justification for the distinction. The First Amendment does not make religious exercise a poor cousin to free speech or freedom of the press — it is only today’s majority which does that.
Open-ended conditions on religious exercise discretionarily imposed by the administrator may include stricter bulk and scale requirements than are imposed on neighboring secular structures, limitations on automobile access beyond those imposed by the general laws, landscaping requirements for purely aesthetic purposes, dictation of building design which desecrates the religious purpose, etc.33
Indeed a shocking example of actual hearings-examiner-imposed conditions on church operation is furnished by the *198very hearings examiner order at issue in this appeal.34 That order not only conditioned future church operation on timely compliance with the foregoing submittal and permitting requirements but prohibited all church services after 10:00 p.m. and before 6:00 a.m., without exception. See Notice and Order V(l)(d), CP at 66. Therefore the pastor who conducts midnight Christmas Eve services and/or Easter sunrise services invites persecution through coercive governmental reprisals, including a monetary penalty. Id.35
CONCLUSION
What differentiates this case from the landmark ordinance cases where we found in favor of the churches?36 Apparently it is the majority’s suggestion that a decision in favor of Open Door would somehow open Pandora’s box. Among the parade of horribles the majority predicts is the *199specter that a city light company could not collect on its light bill against a church without infringing upon the church’s free exercise rights. Majority at 168. This is fantasy; however that the majority dramatically undercuts our constitutional guarantee of religious liberty is a stark reality.
This is not the case of a church asserting a “ ‘constitutional right to be free from reasonable zoning regulations.’ ” Majority at 168 (quoting Messiah Baptist Church v. County of Jefferson, 859 F.2d 820, 826 (10th Cir. 1988)). Rather this is the case of a church asserting a constitutionally protected right to exist free of governmental interference that is not narrowly tailored to protect a constitutionally identified compelling interest, and to be free of excessive administrative discretion in the exercise of First Amendment rights.
Zoning laws, even more than other assertions of the “police power,” have apparently acquired such a hallowed status in the minds of the majority that my brothers and sisters fail to grasp such laws are as every other — instruments of state coercion backed by naked force.37
As George Washington warned: “Government is not reason, it is not eloquence — it is force! Like fire it is a dangerous servant and a fearful master; never for a moment should it be left to irresponsible action.” President George Washington, “Farewell Address to the People of the United States” (Sept. 1796), in Claypole’s Daily Advertiser, reprinted in George Seldes, The Great Quotations 727 (Carol Publ’g Group 1993).38 Civil liberties, however, the state may not abridge even in the exercise of its so-called *200police powers. That is why we have a Declaration of Rights in our constitution: To protect our liberties against state action. Religious freedom is at the foundation of those liberties and our Forefathers struggled to preserve it at whatever cost. We must do no less.
I dissent.

The majority claims the countywide prohibition of a church use is not an issue in this case, citing RAP 13.7(b), which generally states we will consider only issues raised in the petition for review. Majority at Í49 n.4. However, the petition for review challenged the constitutionality of the conditional use permit requirement (issues 2 and 3), whereas the universal application of the prohibition absent such a permit was specifically called to our attention in appellant’s brief (Br. of Appellant at 3) and again in oral argument.
The majority also tells us a review of the phone book demonstrates many churches currently exist in Clark County. However, the relevance of this fact the majority does not explain, as the constitutional rights of this church and these parishioners are at issue here, not the rights of others. Were, however, our inquiry not constrained by the boundaries of relevance, an inquiring mind might well query the majority to disclose how many (if any) of these existing churches have a conditional use permit at all, and how many of these churches escaped the conditional use permit entirely because they established their church prior to the effective date of the subject ordinance. Also of interest would be the nature of any conditions attached to any conditional use permit so issued.


The majority deigns to analyze Open Door’s article I, section 11, claim despite the majority’s assertion, at page 152, that Open Door failed to brief the six factors laid out in State v. Gunwall, 106 Wn.2d 54, 61-62, 720 P.2d 808, 76 A.L.R.4th 517 (1986). However the rule is clear when previous decisions of this court have already held that a state constitutional provision provides greater protection than its federal counterpart, the Gunwall analysis need not be repeated. State v. White, 135 Wn.2d 761, 769, 958 P.2d 982 (1998); State v. Hendrickson, 129 Wn.2d 61, 69 n.1, 917 P.2d 563 (1996). Contrary to the majority’s suggestion that the “ ‘legal principles’ ” in this area “ ‘are not firmly established,’ ” Majority at 151 n.6 (quoting White, 135 Wn.2d at 769 n.7), further analysis under Gunwall is unnecessary as we have repeatedly held that article I, section 11 of the state constitution provides greater protection to free exercise than does the First Amendment to the United States Constitution. First Covenant Church v. City of Seattle, 120 Wn.2d 203, 223-25, 840 P.2d 174 (1992) (First Covenant II); First United Methodist Church v. Hearing Exam’r, 129 Wn.2d 238, 249-50, 916 P.2d 374 (1996); Munns v. Martin, 131 Wn.2d 192, 199, 930 P.2d 318 (1997). There is no need to “reinvent the wheel.” Aviation W. Corp. v. Department of Labor & Indus., 138 Wn.2d 413, 426, 980 P.2d 701 (1999).


Unlike the constitutional protections of religious liberty, the term “police power” is not defined by our state constitution. In its origin, the term was used to describe regulations which protect persons and property from the harmful, rights-violating activities of one’s neighbors as summarized in the Latin maxim sic utere tuo ut alienum non laedas (“[0]ne should use his own property in such a manner as not to injure that of another.” Black’s Law Dictionary 1380 (6th ed. 1990)). For historical discussion and perspective, see Weden v. San Juan County, 135 Wn.2d 678, 723-29, 958 P.2d 273 (1998) (Sanders, J., dissenting). However, whatever principled boundaries which may have once constrained the concept, these limitations have been nearly erased through a series of decisions culminating in the conclusion that even construction of a baseball stadium is a legitimate exercise of police power. CLEAN v. State, 130 Wn.2d 782, 806, 928 P.2d 1054 (1996). Cf. Weden, 135 Wn.2d at 700-01 (absolute prohibition of jetskis out to the middle of the Strait of Juan de Fuca is a legitimate exercise of the “police power”); Development Servs. of Am., Inc. v. City of Seattle, 138 Wn.2d 107,119-20, 979 P.2d 387 (1999) (denial of a helistop conditional use permit based upon the absence of private business necessity is a legitimate exercise of the police power). Apparently the majority would deem a baseball stadium a “substantive” exercise of the police power whereas interference with religious exercise is nonsubstantive. Notwithstanding, if religious liberty is subject to the “police power,” (“substantive” or not), what remains of religious liberty?
The majority, in ad hominem fashion, suggests that this observation regarding the expansion of the police power “takes on the appearance of refighting battles already lost” (Majority at 168), noting these decisions were rendered over the dissent of your undersigned. However, the majority makes the point of this dissent: it has expanded the scope of the police power to such an extent that seemingly nothing, or at least very little, may coexist in a field so fully occupied. The majority cannot have it both ways: it cannot claim religious liberty is subject to the police power while at the same time claiming there is much left of religious liberty.


First Covenant II, 120 Wn.2d at 224-25 (stating that article I, section 11, is to be read broadly to protect free exercise).


 State ex rel. Bolling v. Superior Court, 16 Wn.2d 373, 381, 133 P.2d 803 (1943).


In Bolling we noted,
It is one of the most important duties of our courts to ever guard and maintain our constitutional guarantees of rebgious liberty, and to see to it that these guarantees are not narrowed or restricted because of some supposed emergent situation, or because it may be considered that the enforcement of some law or regulation circumscribing religious liberty would be of *180little consequence as possibly affecting only a few persons, or because the consequences of the impingement upon the constitutional guarantees may appear insignificant.
Id. at 385-86.


The cases cited by the majority as authority for this startling proposition do not involve First Amendment concerns and thus are facially inapplicable. Bishop v. Town of Houghton, 69 Wn.2d 786, 420 P.2d 368 (1966) and McNaughton v. Boeing, 68 Wn.2d 659, 414 P.2d 778 (1966), involve zoning disputes that invoke no comparable constitutional rights. Furthermore, the language the majority lifts from First Covenant I, Majority at 169, comes not from the court’s majority opinion but rather from a concurring opinion signed by only two Justices.


Shuttlesworth v. City of Birmingham addresses free expression under the First Amendment, which equally protects free exercise of religion. 394 U.S. 147, 151, 89 S. Ct. 935, 22 L. Ed. 2d 162 (1969).


The Clark County Code was subsequently amended to allow churches without a conditional use permit in several zones. See, e.g., Clark County Code 18.313.020.


The majority looks to bolster its position with the reasoning of Employment Div., Dep’t of Human Resources v. Smith, 494 U.S. 872, 110 S. Ct. 1595, 108 L. Ed. 2d 876 (1990), which exempts neutral, generally applicable laws from the Sherbert v. Verner compelling interest test. Majority at 161-62. Because it erroneously assumes the zoning at issue here is neutral and generally applicable, the majority lumps this case with Smith and the handful of federal cases using a similar rationale. Majority at 164-66. But the majority forgets a conditional use permit is anything but a “neutral, generally applicable law” and overlooks the clear language in Smith itself, “where the State has in place a system of individual exemptions, it may not refuse to extend that system to cases of ‘religious hardship’ without compelling reason.” Smith, 494 U.S. at 884 (citations omitted). As we previously determined in First Covenant II, “The landmarks ordinances at issue here are unlike a [neutral, generally applicable law] because they invite individualized assessments of the subject property and the owner’s use of such properly, and contain mechanisms for individualized exceptions.” 120 Wn.2d at 215. The same is certainly true of Clark County’s conditional use permit ordinance. CCC 18.404.010. But the Smith rule is significant in its distinction from our facts. See also Sarah J. Gralen Rous, Comment, Why Free Exercise Ju*186risprudence in Relation to Zoning Restrictions Remains Unsettled after Boerne v. Flores, 52 SMU L. Rev. 305, 327 (1999) (“[U]nder the reasoning of Smith, most, if not all, zoning legislation must he exempted from the Smith rule and warrants application of the compelling interest test.”).


The majority claims “much of the information in the bound volumes of information that Open Door must submit consists of materials (e.g., maps) prepared and provided by the County itself.” Majority at 168. But even if so, and I see no text in the ordinance which assures us this must be so, what “compelling interest” is there to burden the church to recopy and return to the county that which the county already has?


 18.404.025 Pre-application submittal requirements for a conditional use permit.
*187A. A pre-application conference is required for all conditional use permit applications. See Section 18.600.030 of this title regarding pre-application review generally.
B. An applicant for a pre-application review of a conditional use permit shall submits [sic] nine (9) individually bound copies of the following materials. The proposed plan shall be drawn to an appropriate scale (scales should not generally be smaller than one (1) inch equals two hundred (200) feet and sheets no larger than twenty-four (24) inches by thirty-six (36) inches), and include reduced copies at an eleven (11) inch by seventeen (17) inch size for all sheets larger than eleven (11) inches by seventeen (17) inches. In order to ensure contingent vesting pursuant to Section 18.600.055, all of the required information under subsections (B)(1) through (6) of this section shall be provided:
1. The original application form provided by the planning director shall be completed and signed by the applicant.
2. The requisite fees specified in Title 6 of the Clark County Code.
3. The following maps (as available from the department of community development through the “GIS development packet”):
a. General location map;
b. Elevation contours map;
c. Aerial photography mad [sic] (most recent year currently available through Clark County department of community development);
d. Aerial photography with contours;
e. Current zoning map;
f. Current comprehensive plan map;
g. Map of C-Tran bus routes, park and trails;
h. Water, sewer and storm systems map;
i. Soil iype map;
j. Environmental constraints map; and
k. Quarter-section map.
4. The proposed plan, which shall clearly depict the following information:
a. General Information.
i. Applicant’s name, mailing address, and phone number;
ii. Owner’s name and mailing address;
iii. Contact person’s name, address and phone number;
iv. North arrow (oriented to the top, left or right of the page), scale and date;
v. Proposed name of project; 188
*188vi. Vicinity map covering one-fourth mile radius from the development site; and
vii. Area of the site in acres or square feet.
b. Existing Conditions.
i. Environmental. On or within one hundred (100) feet of the site (as available from the department of community development through the “GIS development packet”):
(A) Topography (at two (2) foot contour intervals if available from a public source);
(B) Watercourses (streams, rivers, etc.);
(C) Areas within the designated one hundred (100) year floodplain;
(D) Water bodies and known wetlands;
(E) Any unstable slopes and landslide hazard areas;
(F) Significant wildlife habitat or vegetation; and
(G) Significant historic, cultural or archaeological resources.
ii. Land Use and Transportation.
(A) Layout of existing parcels drawn to scale;
(B) Location(s) of any existing building(s) on the site;
(C) Name and location of roadways and roadway easements (private and public) and surface material of these roads (e.g., gravel, asphalt or concrete pavement, etc.);
(D) Location of existing driveways and those driveways across the street to include distance between driveways and roadways (centerline to centerline);
(E) Location and width of existing pedestrian and bicycle facilities on and within one hundred (100) feet of the site; and
(F) Transit routes and stops within one-fourth mile of the development site.
c. Proposed Improvements.
i. Environmental (As Applicable). The applicant is encouraged, but not required, to show proposed mitigation measures for identified critical areas.
ii. Land Use and Transportation.
(A) Proposed easements;
(B) Location and width of road.rights-of-way;
(C) Location and width of proposed roadways (e.g., curb to curb distance), provided by drawing or note;
*189(D) Location and width of off-site roads (including rights-of-way and roadways) which will provide access to the site;
(E) Location and width of proposed pedestrian and bicycle improvements other than those required by the road standards;
(F) Location and width or [sic] proposed easement for access, drainage, utilities, etc. (provided by drawing or note); and
(G) Proposed layout of structures, areas to be landscaped, and off-street parking and loading areas.
iii. A conceptual stormwater system layout which depicts the location of proposed stormwater facilities including stormwater lines, treatment facilities, and quantity control.
5. A completed draft State Environmental Policy Act (SEPA) checklist, if applicable.
6. A traffic information report containing the following information:
a. A specific description of the proposed land use or building use that is the basis for the estimate of the vehicle trip generation for the proposed development; and
b. A preliminary estimate of the vehicle trip generation for the proposed development including the numerical basis for the estimate (e.g., number of square feet, number of fueling pumps, etc.).
C. Information not provided on the form shall be provided on the face of the site plan, in an environmental checklist or on other attachments. The planning director may modify or waive requirements for pre-application materials and may conduct a pre-application review with less than all of the required information. However, failure to provide all of the required information may prevent the planning director from identifying all applicable issues or providing the most effective pre-application review and will preclude the application from the contingent vesting provisions of Section 18.600.055. (Sec. 2 Att. 2) of Ord. 1998-08-09)


 18.404.060 Action by the hearings examiner.
The hearings examiner may approve, approve with conditions or disapprove the application for a conditional use permit subject to the Type III procedure in Chapter 18.600. In permitting a conditional use the hearings examiner may impose, in addition to regulations and standards expressly specified in this title, other conditions found necessary to protect the best interests of the surrounding property or neighborhood, or the county as a whole. These conditions may include requirements increasing the required lot size or yard dimensions, increasing street widths, controlling the location and number of vehicular access points to the property, increasing the number of off street parking or loading spaces required, limiting the number of signs, limiting the coverage or height of buildings because of obstructions to view and reduction of light and air to adjacent property, limiting or prohibiting openings in sides of buildings or structures or requiring screening and landscaping where necessary to reduce noise and glare and maintain the property in a character in keeping with the surrounding area, and requirements under which any future enlargement or alteration of the use shall be reviewed by the county and new conditions imposed.
A. In order to grant any conditional use, the hearings examiner must find that the establishment, maintenance or operation of the use applied for will not, under the circumstances of the particular case, be significantly detrimental to the health, safety or general welfare of persons residing or working in the neighborhood of such proposed use or be detrimental or injurious to the property and improvements in the neighborhood or to the general welfare of the county.


CCC 18.404.050, the provision concerning public hearings on conditional use permit applications, was repealed in 1997.


Open Door improvidently waived its complaint that the $5,500 fee was a burden. CP at 349. Why it did this is unclear. Pastor Shanks of the church testified before the hearings examiner that Open Door is a small community that lives from offering to offering, with a monthly income of about $2,000. CP at 225. A permit application fee equal to two and a half months of the church’s total income is certainly a burden. The Court of Appeals seemed to recognize that, devoting half of its analysis to the cost of the permit application and subjecting the permit fee to the compelling interest test, Open Door Baptist Church v. Clark County, No. 22285-0-II, slip op. at 4-5 (Wash. Ct. App. June 26, 1998), although the Court of Appeals required Open Door to first “demonstrate an inability to pay the fee,” id. at 7, before remission or waiver might be in order. Apparently the question of waiver is left in the hands of the same secular authorities who banned evening services rather than even a secular judiciary. Moreover the “inability to pay the fee” test potentially suggests a forced liquidation of church assets so as to eliminate any net worth available to pay tribute to the government before a waiver is appropriate.


James Madison, Memorial and Remonstrance against Religious Assessments (June 20, 1785), reprinted in James Madison and the American Nation 1751-1836: An Encyclopedia 461 (Robert A. Rutland ed,, 1994).


The heavy-handed discretion hearings examiners may wield over churches is not merely hypothetical. Recently in Portland, a land-use hearings examiner revoked a conditional use permit allowing the Sunnyside Methodist Church to hold twice weekly coffee and meal hours for indigent persons and further •conditioned church attendance in the 400-person sanctuary to a maximum of 70 for the church’s Sunday and Wednesday services. Wade Nkruman & Paul Duchene, Church’s Supporters Meet to Protest Limits on Usage, The Oregonian, Feb. 14, 2000, at El. This is precisely the sort of unbridled land-use official’s discretion to which the majority’s opinion opens the door here in Washington.


The majority claims “under the decision of the Court of Appeals, Open Door is allowed to continue its operations unimpeded pending resolution of its conditional use permit application, given that the county failed to demonstrate a compelling state interest that would be offended by such interim operation.” Majority at 160. However, one reads in vain the unpublished Court of Appeals opinion to discover the language which guarantees “unimpeded” operation of the church pending permit issuance, much less vacation in “practical effect” of the prohibition against Christmas Eve or Easter sunrise services. Cf. Majority at 160 n.U. To the contrary, the Court of Appeals reversed the trial court’s order which vacated the offensive administrative order as unconstitutional. Open Door Baptist Church v. Clark County, No. 22285-0-II, slip op. at 1 (Wash. Ct. App. June 26, 1998). At most the Court of Appeals opined, “Furthermore, during the permit process, Open Door should be allowed to continue its use of the building because the county has failed to show what compelling interests of the county would be violated by Open Door’s continued operation in the interim.” Id. at 6-7 (emphasis added). Nowhere, however, does the Court of Appeals suggest “use of the budding” means “unimpeded” use of the building. Such a result would require at least partial vacation of the administrative order, not its affirmance.


I am frankly surprised the faithful would ever submit to this. In other lands, or at an earlier day in our own, believers have gone to the barricades for much less. History teaches liberty is not for the timid if it is to survive.


This question is all the more pressing considering the three most recent cases where we upheld a church’s free exercise rights in the face of an overreaching municipal land use scheme, First Covenant II, First United Methodist, and Munns. If anything, the landmark ordinance cases were less dramatic — because churches per se were not explicitly singled out for adverse treatment — yet equally urgent instances of a clear infringement on religious liberty. What is unclear is the rationale underlying the sea change in article I, section 11, jurisprudence the majority’s opinion announces.


The majority contends “[rjesonant through the dissent’s rhetoric is an animus not so much toward the zoning at issue here but toward zoning itself.” Majority at 168. However the majority forgets that zoning laws, such as Clark County’s, which arbitrarily restrict religious practice without regard to the three predicates of article I, section 11, are necessarily subject to constitutional animus, whereas this dissent, unlike the majority, draws a constitutional distinction between zoning laws which invade constitutionally protected civil liberties and those which pertain to “dog kennels,” and the like. But see Majority at 167.


Some claim the quotation is “apocryphal” (see Dale Gifford, The Conceptual Foundations of the Anglo-American Jurisprudence in Religion and Reason, 62 *200Tenn. L. Rev. 801 n.201 (1995) (quoting Respectfully Quoted: A Dictionary of Quotations Requested from the Congressional Research Service 147 (Suzy Platt ed., 1992))); yet, even if so, its truth is not thereby diminished.